DETAILED ACTION

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Currently, claims 1-11 are pending for examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 12, 2019 has been considered by the examiner.

Claim Objections
Claims 2-11 objected to because of the following informalities:  the preamble to claims 2-11 recite "Cloth". It is suggested to amend the preambles of claims 2-11 to reci.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim 1 recites the limitation “having deformation means (6) for occluding channels (7) defined between the first thread-like elements (3a) at said lateral zone (5)” in lines 7-8. With respect to prong (A), claim 1 uses the term “means”. With respect to prong (B), claim 1 recites the function “for occluding channels (7)”. With respect to prong (C), claim 1 does not modify the function by sufficient structure, material, or acts for performing the claimed function. Therefore claim 1 is being interpreted as invoking 112(f). The structure from the instant specification that 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “- a weave (3) comprising a plurality of thread-like elements (3a)” in line 2 and “- a warp (4) woven with said weave” in line 4. The limitation is indefinite because it is unclear how a warp, which is a component of a weave, can be woven with the weave itself. Looking at the drawings it appears that reference number 3 refers to the weft, which is the other component of a weave, therefore weave (3) is being interpreted as weft (3).
Claim 1 also recites the limitation “said lateral zone (5)” in line 8. Previously, claim 1 recited “at least one lateral area (5)” in line 6. It is unclear whether lateral area and lateral zone are being used equivalently and thus it is unclear whether “said lateral zone (5)” lacks antecedent basis.
Claims 2, 8, and 11
Claims 3 and 7 recite the limitation “made of a material resistant to high temperatures”. The limitation is indefinite because it is unclear what range of temperatures constitute a “high” temperature.
Claim 7 recites the limitation “a second band” in line 2. The recitation of “a second band” is not clear because a first band was not previously defined.
Claim 10 recites the limitation “wherein said band (8) … arranged outside the first and second thread-like elements (3a, 4a)”. The limitation is indefinite because it is unclear how/what structure is provided such that the band is arranged outside the warp and weft.
Claims 4-6 and 9 are also rejected under 35 U.S.C. 112(b) based on their dependency from claim 1, rejected above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.






Claim(s) 1-6 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schulte (US 6237780).
With respect to claims 1-2 and 11, Schulte teaches a screen 100 (wire cloth) for use in a vibratory separator (col. 4, lines 52-67). The screen has a square mesh pattern with a plurality wires 102 (weave (3) comprising a plurality of first thread-like elements (3a)) in one direction (shute direction) each of substantially the same cross-sectional diameter and a plurality of wires 104 (warp (4) comprising a plurality of second thread-like elements) in a direction orthogonal to that of the wires 102 (col. 4, lines 52-67). The wires 104 have a cross-sectional diameter similar to that of the wires 102 (col. 4, lines 52-67). Spaced-apart by the wires 104 and by space therebetween is a plurality of support wires 106 (means (6) for occluding channels (7)) with a cross-sectional diameter larger than that of the wires 104 (col. 4, lines 52-67). The warp wires are interwoven with the shute wires (weave(4)) (woven structure) (col. 6, lines 22-42). The warp wires and/or shute wires and/or support wires may be made from material from the group consisting of metal, steel, stainless steel, copper, bronze, brass, aluminum, aluminum alloy, zinc, zinc allot, platinum, titanium, plastic, fiberglass, and polytetrafluoroethylene (col. 7, lines 1-6).
Two lateral zones can be defined for the screen (wire cloth) spaced from a longitudinal edge as identified in the annotated Fig. 17A of Schulte below. The wires of varying diameter (deformation means) alternate for example every other wire, every third wire, every fourth wire, or every fifth wire (col. 3, lines 11-22). Since the larger diameter support wires (deformation means) alternate across the screen (wire cloth), each lateral zone below would have respective larger diameter support wires (deformation means).

    PNG
    media_image1.png
    632
    799
    media_image1.png
    Greyscale

The wire cloth having “deformation means (6) for occluding channels (7)” defines the wire cloth by what it does, rather than what it is. This is a functional limitation, and therefore was not evaluated on its own, but in conjunction with the remainder of claim 1. See MPEP 2173.05(g). As discussed in the 112(f) interpretation above, the structure from the instant specification that performs the claimed function is second additional thread-like elements 6a from page 4, lines 9-10 and a band 8 from page 4, lines 30-31, as well as equivalents thereof. Schulte teaches the use of larger diameter support wires as discussed above as in claim 4 and can be made of copper as in claim 6 and therefore would be capable of performing in the manner claimed. See also MPEP 2182.

With respect to claim 3, Schulte teaches all the limitations of claim 1 above. As discussed in the 112(b) rejection of claim 3 above it is unclear what temperatures are encompassed by a “high” temperature. Schulte teaches the support wires (deformation means comprising second additional thread-like elements (6a)) may be made from copper (col. 7, lines 
The second additional thread-like elements (6a) being “deformable if subjected to occluding said channels (7)” defines the second additional thread-like elements (6a) by what it does, rather than what it is. This is a functional limitation, and therefore was not evaluated on its own, but in conjunction with the remainder of claim 3. See MPEP 2173.05(g). Schulte teaches the use of larger diameter support wires as discussed above as in claim 4 and can be made of copper as in claim 6 and therefore would be capable of performing in the manner claimed.

With respect to claim 4, Schulte teaches all the limitations of claim 3 above. Schulte further teaches alternate wires in a screen warp direction (warp (4)) are of a larger diameter (second additional thread-like element (6a)) than the other wires of the screen (wire cloth) (have a greater cross-sectional thickness with respect to the second thread-like elements (4a)) (col. 3, lines 11-22).

With respect to claim 5, Schulte teaches all the limitations of claim 3 above. Schulte further teaches alternate wires in a screen warp direction (warp (4)) are of a larger diameter (second additional thread-like element (6a)) than the other wires of the screen (wire cloth) (second additional thread-like elements (6a) are parallel to said second thread-like elements (4a)) (col. 3, lines 11-22). The warp wires are interwoven with the shute wires (weave(4)) (woven structure) (col. 6, lines 22-42).

With respect to claim 6, Schulte teaches all the limitations of claim 3 above. Schulte further teaches the warp wires and/or shute wires and/or support wires may be made from material from copper (col. 7, lines 1-6).

Claim(s) 1-2 and 7-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schulze (WO 2012136361)1.
With respect to claims 1-2 and 11, Schulze teaches a metal fabric (wire cloth) of metal wires (weave (3) comprising a plurality of first thread-like elements (3a) and warp (4) comprising a plurality of thread-like elements (4a)) or metal bands that are interwoven or otherwise cross-fastened (woven structure) (paragraph [0013]; FIG. 1A). The metal fabric (wire cloth) has a seal (second band), preferably a plastic seal (band), in the edge area (paragraph [0016]). In this way a leak-free seal of the filtrate space is achieved (paragraph [0017]). The seal (second band) may be silicone (paragraph [0018]). Two lateral zones can be defined for the metal fabric (wire cloth) spaced from a longitudinal edge both of which include part of the seal (second band) as identified in the annotated Fig. 1A of Schulze below.

    PNG
    media_image2.png
    304
    311
    media_image2.png
    Greyscale

The wire cloth having “deformation means (6) for occluding channels (7)” defines the wire cloth by what it does, rather than what it is. This is a functional limitation, and therefore was not evaluated on its own, but in conjunction with the remainder of claim 1. See MPEP 2173.05(g). As discussed in the 112(f) interpretation above, the structure from the instant specification that performs the claimed function is second additional thread-like elements 6a from page 4, lines 9-10 and a band 8 from page 4, lines 30-31, as well as equivalents thereof. Schulze teaches the use of seals (bands) near the edges as discussed above as in claim 7 and can be made of silicone as in claim 9 and therefore would be capable of performing in the manner claimed. See also MPEP 2182.

With respect to claim 7, Schulze teaches all the limitations of claim 1 above. Schulze further teaches the metal fabric (wire cloth) has a seal (second band), preferably a plastic seal (second band), in the edge area (paragraph [0016]). In this way a leak-free seal of the filtrate space is achieved (paragraph [0017]).
As discussed in the 112(b) rejection of claim 7 above it is unclear what temperatures are encompassed by a “high” temperature. Schulze teaches the seal (second band)) may be made from silicone (paragraph [0018]), which is a material listed as used for the second band in claim 9. Therefore, Schulze is interpreted as teaching a material resistant to high temperatures.
The second band being “deformable if subjected to crushing to occlude said channels” defines the second band by what it does, rather than what it is. This is a functional limitation, and therefore was not evaluated on its own, but in conjunction with the remainder of claim 7. See MPEP 2173.05(g). Schulze teaches the use of seals (bands) near the edges as discussed above as 

With respect to claim 8, Schulze teaches all the limitations of claim 7 above. Schulze further teaches the sealing (second band) is connected to the metal mesh (wire cloth) in such a way that the plastic is melted into the mesh (second thread-like elements (4a) are embedded in said band (8)) (paragraph [0019]; FIG. 2).

With respect to claim 9, Schulze teaches all the limitations of claim 7 above. Schulze further teaches the seal (second band) may be silicone (paragraph [0018]).

With respect to claim 10, Schulze teaches all the limitations of claim 7 above. Schulze further teaches the sealing (second band) defines respective opposite surfaces (FIG. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulte (US 6237780) as applied to claim 3 above.
With respect to claim 6, Schulte teaches all the limitations of claim 3 above. Schulte further teaches the warp wires and/or shute wires and/or support wires may be made from material from the group consisting of metal, steel, stainless steel, copper, bronze, brass, aluminum, aluminum alloy, zinc, zinc allot, platinum, titanium, plastic, fiberglass, and polytetrafluoroethylene (col. 7, lines 1-6). To one of ordinary skill in the art, it would have been obvious to try the wire materials taught by Schulte in order to determine which provides the desired separation. See MPEP 2143.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





LARISSA ROWE EMRICH
Examiner
Art Unit 1789

/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Machine translation used as reference